Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective as of
December 9, 2010, by and between SuperMedia Inc., a Delaware corporation (the
“Company”), and Peter J. McDonald (“Executive”).  In consideration of the
promises and the mutual covenants contained in this Agreement, and for other
good and valuable consideration, the parties, the receipt and sufficiency of
which the parties mutually acknowledge, agree as follows:

 

1.             Term of Employment.  Subject to the provisions of this Agreement,
Executive will be employed by the Company for the period (the “Employment Term”)
commencing on December     , 2010 (the “Commencement Date”) and ending on
December 31, 2013.  This Agreement may be extended by written agreement of both
parties.  Neither the expiration of this Agreement by its terms nor the giving
of notice of non-renewal will constitute any basis for termination under
Section 8(d) or Section 8(e), but will be subject to Section 8(f).

 

2.             Position.  The Company hereby employs Executive as President and
Chief Executive Officer (“CEO”) of the Company, and Executive hereby accepts
employment by the Company, upon the terms and conditions set forth in this
Agreement.  As CEO, Executive will do and perform all services, acts, and things
necessary or advisable to manage and conduct the business of the Company that
are normally associated with the position of chief executive officer.  Executive
will be subject to the direction and policies from time to time established by
the Board of Directors (the “Board”).  Notwithstanding anything to the contrary,
the parties agree Executive is an at-will employee and either party may
terminate Executive’s employment under this Agreement at any time, with or
without cause.  As CEO, Executive will perform the services he is required to
perform pursuant to this Agreement at 2200 West Airfield Drive, DFW Airport,
Texas 75261.  At the request of the Board, Executive will serve as an officer
and director of the Company’s subsidiaries and other affiliates without
additional compensation.

 

3.             Board Position.  The Board will take such action as may be
necessary to appoint or elect Executive as a member of the Board as of the
Commencement Date, subject to the limitations of applicable law. Thereafter,
during the Employment Term, the Board will nominate Executive for re-election as
a member of the Board at the expiration of the then current term, provided that
the foregoing will not be required to the extent prohibited by legal or
regulatory requirements. Executive will not be entitled to any additional
consideration for serving on the Board.  Executive will be governed by the same
obligations regarding confidentiality, conflicts of interest, fiduciary duties,
trading and disclosure policies and other governance guidelines that are
applicable to other directors of the Company.

 

4.             Loyal and Conscientious Performance.  During his employment by
the Company, Executive will devote substantially all of his business energies,
interest, abilities, and productive time and efforts to the performance of his
duties under this Agreement.  During the Employment Term, Executive will not
engage in any other business, profession, or occupation for compensation or
otherwise that would conflict with the rendition of such services either
directly or indirectly without the prior written consent of the Board.

 

--------------------------------------------------------------------------------


 

5.             Compensation of Executive.

 

(a)           Base Salary.  During the Employment Term, the Company will pay
Executive an annual base salary (the “Base Salary”) at the initial annual rate
of $900,000 per year in accordance with the usual payroll practices of the
Company.  The Board or the Compensation Committee (the “Committee”) will review
Executive’s Base Salary annually.  The Board, acting at its sole option and
election, may increase (but may not decrease) Executive’s Base Salary in effect
during the Employment Term.

 

(b)           Signing and Relocation.  On or before December 31, 2010, Executive
will receive a cash payment of $750,000, subject to applicable tax withholding.

 

(c)           Short Term Incentive Award.  With respect to each calendar year
beginning after December 31, 2010, Executive will be eligible to receive an
annual incentive bonus under the Company’s annual incentive program as in effect
from time to time, with a target bonus opportunity of 100% of Base Salary (the
“Bonus”), based upon the attainment of one or more pre-established performance
goals established by the Board or the Committee, within 90 days after the
beginning of the calendar year, after consultation with Executive and prorated
for any partial fiscal year during the Employment Term. Any Bonus paid to
Executive, less applicable tax withholding, will be distributed pursuant to
policies as determined by the Company, provided that payment of any Bonus will
in all events be made in the calendar year following the calendar year to which
such Bonus relates and within 75 days following the end of the calendar year to
which such Bonus relates.

 

(d)           Long-Term Incentive Award.

 

(i)            Initial Award.  Simultaneously with the execution of this
Agreement by the parties, the Company will grant to Executive the following
equity awards (the “Equity Awards”) pursuant to the Company’s 2009 Long-Term
Incentive Plan (the “Plan”): (A) in accordance with the terms of the Form of
Stock Option Agreement attached hereto as Exhibit A, a stock option to purchase
150,000 shares of the Company’s common stock with an exercise price per share
equal to the fair market value per share on the date of grant (as determined
under the Plan); and (B) in accordance with the terms of the Form of Restricted
Stock Award Agreement attached hereto as Exhibit B, a restricted stock award
granted for 150,000 shares of the Company’s common stock. Except for the equity
grants described in this Agreement, Executive will have no right to any future
grants of Equity Awards from the Company, it being the understanding of the
parties that the equity grants provided for in this Agreement are intended to
cover the entire Employment Term. Any future Equity Awards granted by the
Company and the amount of any such awards will be determined at the sole option
and election of the Board or the Committee from time to time.

 

(ii)           Stock Ownership.  During the Employment Term and for at least six
months following the expiration of the Employment Term (for reasons other than
death or Disability), Executive must maintain ownership of a number of shares of
the Company’s common stock, which number will be at least equal to 50% of the
number of “net shares” (as defined below) attributable to the vesting of the
restricted stock award and to the exercise of the stock options  described in
Section 5(d)(i) above, provided, however, that the foregoing stock ownership
requirement will end immediately prior to the time of a “Change in Control” (as
defined in Section 9(b)) that occurs during the period such ownership
requirement would otherwise apply. For the purposes of this Section 5(d)(ii),
(A) the “net shares” attributable to the vesting of restricted stock will be

 

2

--------------------------------------------------------------------------------


 

equal to the excess of the number of shares that become vested over the number
of shares which, on the vesting date, have a fair market value (determined under
the Plan) equal to the income tax payable by Executive with respect to the
vesting of the restricted stock, and (B) the “net shares” attributable to the
exercise of a stock option will be equal to the excess of the number of shares
with respect to which the option is being exercised over the number of shares
which, on the exercise date, have a fair market value (determined under the
Plan) equal to the sum of (x) the exercise price for said shares, and (y) the
income tax payable by Executive with respect to the exercise of the option. In
determining the income tax payable under parts (A) and (B) of the preceding
sentence, it is assumed that Executive will be subject to income tax in the
applicable taxing jurisdictions (federal, state and/or local) at the highest
marginal rates in each such jurisdiction.

 

(iii)          Securities Filings.  The Company will provide Executive with
reasonable assistance with the preparation and filing of Forms 3, 4, and 5, as
applicable, under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

6.             Benefits.  While Executive is employed by the Company under this
Agreement, Executive will be entitled to such employee benefits as are provided
from time to time by the Company to senior executives generally, at a level
commensurate with Executive’s position, subject to the satisfaction of any
eligibility requirements.  Notwithstanding any other provision of this Agreement
or any provision of the Company’s Executive Transition Plan, Executive will not
be eligible to participate in and will not participate in the Executive
Transition Plan.

 

7.             Expenses.  Upon presentation of appropriate documentation,
Executive will be reimbursed in accordance with the Company’s expense
reimbursement policy in effect from time to time (including expense verification
policies) for all reasonable and necessary business expenses incurred in
connection with the performance of Executive’s duties and responsibilities under
this Agreement.

 

8.             Termination of Employment.  Each of Executive and the Company may
terminate the employment of Executive at any time in accordance with this
Section 8. Upon such termination, Executive will have only the rights set forth
in this Section 8.

 

(a)           Accrued Benefits.  With respect to any termination of employment
(voluntary or otherwise), Executive will be entitled to receive:

 

(i)            accrued and unpaid Base Salary through the Date of Termination
(as defined in Section 8(g)(ii)), payable on the next payroll date following the
Date of Termination;

 

(ii)           accrued but unused vacation time (determined in accordance with
Company policies), payable within 30 days following the Date of Termination;

 

(iii)          any earned but unpaid bonus for any full fiscal year completed on
or prior to the Date of Termination, payable at the same time as provided in
Section 5; and

 

(iv)          all other vested benefits, including the right to indemnification,
due Executive following Executive’s termination of employment in accordance with
the then-

 

3

--------------------------------------------------------------------------------


 

existing employee benefit plans, policies and practices of the Company
(collectively, clauses (i) through (iv) are referred to in this Agreement as the
“Accrued Benefits”).

 

(b)           For Cause by the Company. If Executive’s employment is terminated
by the Company for Cause (as defined in Section 9(a)), Executive will be
entitled to receive the Accrued Benefits (other than the benefit described in
Section 8(a)(iii)).

 

(c)           Death or Disability. Executive’s employment will terminate upon
his death and may be terminated by the Company upon his Disability (as defined
in Section 9(c)) during the Employment Term. Upon termination of Executive’s
employment by reason of Executive’s Disability or death, Executive or his estate
(as the case may be) will be entitled to receive:

 

(i)            the Accrued Benefits;

 

(ii)           up to 18 months of the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”) group health plan continuation coverage, at
the Company’s expense, if and to the extent that Executive or, as applicable,
his covered spouse and/or dependents are eligible for and entitled to receive
such coverage in accordance with the Company’s group health plan(s) and
applicable law (“Subsidized COBRA Coverage”);

 

(iii)          a pro-rata portion of the bonus that would have been earned under
Section 5(c) for the year in which the Date of Termination occurs if the
Executive’s employment had continued (which portion will be based upon the ratio
that the number of days elapsed from the beginning of the year until the Date of
Termination bears to 365), payable at the same time as provided in Section 5(c);
and

 

(iv)          immediate vesting of the portion of Executive’s unvested
outstanding Company Equity Awards that would have become vested on the
anniversary of the Commencement Date next following the Date of Termination had
Executive remained employed by the Company through such anniversary date (the
“Accelerated Equity Vesting”).

 

(d)           Termination Without Cause or for Good Reason Unrelated to a Change
in Control. If Executive’s employment under this Agreement is terminated by the
Company without Cause or by Executive for Good Reason (as defined in
Section 9(d)), other than a termination to which Section 8(e) (relating to
termination in connection with a Change in Control) applies, then, subject to
timely satisfaction of the release and other conditions set forth in
Section 8(h), Executive will be entitled to the following (which Executive
acknowledges will be in partial consideration for Executive’s compliance with
the post-termination obligations hereunder (including the obligations under
Section 12 and 13)):

 

(i)            the Accrued Benefits;

 

(ii)           a lump sum cash severance payment equal to one and one-half (1.5)
times the sum of (A) Base Salary at the rate in effect on the date Notice of
Termination is given (but not less than the initial rate of Base Salary set
forth in Section 5(a)) (the “Severance Payment”), plus (B) an amount equal to
Executive’s target Bonus opportunity (i.e., 100% of Base Salary) for the year in
which such termination of employment occurs.  Such Severance Payment will be
payable on the date that is 60

 

4

--------------------------------------------------------------------------------


 

days following the Termination Date, subject, however, to a delay of up to six
months from the Date of Termination if and to the extent required in order to
satisfy the requirements of Section 16(b) and Code Section 409A;

 

(iii)          the Accelerated Equity Vesting; and

 

(iv)          up to 12 months of Subsidized COBRA Coverage.

 

(e)           Termination in Connection With a Change in Control.  If, during
the Employment Term and within three (3) months prior to or two years following
a Change in Control, Executive’s employment is terminated by the Company without
Cause or by Executive for Good Reason, then Executive’s employment will be
deemed to have been terminated in connection with the Change in Control and,
subject to timely satisfaction of the release and other conditions set forth in
Section 8(h), Executive will be entitled to the payments and benefits set forth
in Section 8(d), except that, for purposes of this Section 8(e), (A) the
Severance Payment multiple in Section 8(d)(ii) will be changed from 1.5 to 3.0,
(B) all of Executive’s unvested outstanding Company Equity Awards will fully and
immediately vest, and (C) Subsidized COBRA Coverage will be available for up to
18 months (as opposed to 12 months).  Executive acknowledges that the foregoing
severance benefits will be in partial consideration for Executive’s compliance
with the post-termination obligations under this Agreement (including the
obligations under Section 12).

 

(f)            Voluntary Resignation; Expiration of Employment Term.  Upon
termination of Executive’s employment as a result of a voluntary resignation,
Executive will be entitled to the Accrued Benefits.  Upon termination of
Executive’s employment as a result of expiration of the Employment Term, subject
to timely satisfaction of the release and other conditions set forth in
Section 8(h), Executive will be entitled to the following (which Executive
acknowledges will be in partial consideration for Executive’s compliance with
the post-termination obligations hereunder (including the obligations under
Section 12 and 13)): (i) the Accrued Benefits and (ii) (A) the Severance Payment
and (B) immediate vesting of the portion of Executive’s outstanding Company
Equity Awards that would have vested on the first anniversary of the expiration
of the initial Employment Term had Executive remained employed through such
anniversary unless  (X) Executive has given notice to the Company of his
intention not to seek any extension of the initial Employment Term or (Y) the
Company has, not fewer than 60 days before the expiration of the initial
Employment Term, given a written offer to Executive to extend the initial
Employment Term for a period of one year beyond the initial Employment Term and
Executive has failed to accept such offer in writing within ten business days of
receipt, in the case of which failure to accept Executive will not be entitled
to the Severance Payment or such accelerated vesting.  Such Severance Payment
will be payable on the date that is 60 days following expiration of the initial
Employment Term, subject, however, to a delay of up to six months from the Date
of Termination if and to the extent required in order to satisfy the
requirements of Section 16(b) and Code Section 409A.

 

(g)           Notice and Date of Termination.

 

(i)            Any termination of employment by the Company or by Executive (for
any reason other than death) must be communicated by written notice of
termination (the “Notice of Termination”) to the other party hereto in
accordance with Section 18(b).

 

5

--------------------------------------------------------------------------------


 

In the case of a termination by the Company for Cause or a termination by the
Executive for Good Reason, the Notice of Termination must set forth in
reasonable detail the facts and circumstances claimed to give rise to such
termination for “Cause” or “Good Reason,” as the case may be, within the meaning
of Section 9(a) or 9(d), and the Notice of Termination must be provided, if at
all, within 90 days following the date the party giving such Notice of
Termination first has knowledge of the occurrence of the condition giving rise
to such termination. Executive may only exercise his rights to terminate for
Good Reason thereafter if the Company does not cure the condition giving rise to
such termination within 30 days following the receipt of the written Notice of
Termination.

 

(ii)           “Date of Termination” means (A) if employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that
Executive has not returned to the full-time performance of his duties during
such 30 day period); (B) if employment is terminated by reason of death, the
date of death; and (C) if employment is terminated for any other reason, subject
to the effectiveness of any applicable notice and/or “cure” provisions of clause
(i), the date specified in the Notice of Termination (which, except in the case
of a termination of employment by the Company for Cause, must not be less than
30 days after the date such Notice of Termination is given).

 

(h)           Release of Claims; Other Payment Conditions. Any provision of this
Agreement to the contrary notwithstanding, as conditions to the Company being
obligated to make the payments or provide the benefits (beyond the Accrued
Benefits) under this Section 8, (i) within 45 days after the Date of
Termination, the Company must receive from Executive an executed valid general
release of claims substantially in the form attached hereto as Exhibit C (the
“General Release”), with such changes as are acceptable to the Company, it being
the intent of the parties that the release be a full and complete release and
waiver of, and covenant not to assert, all rights of Executive that is fully
enforceable against Executive under all applicable law in effect from time to
time, and such General Release has not been and may no longer be revoked, and
(ii) on or before the Date of Termination, the Executive must (A) turn over all
copies of Confidential Information (as defined in Section 13) in his control to
the Company, and (B) resign from the Board of the Company and the board of
directors or comparable body of every subsidiary or other Affiliate of the
Company, and every committee thereof.

 

(i)            Health Insurance Benefits.  If this Agreement expires by its
terms, or if Executive’s employment under this Agreement is terminated by the
Company without Cause or by Executive for Good Reason, then after the expiration
of Subsidized COBRA Coverage and until Executive’s 65th birthday, the Company
will provide health insurance benefits to Executive if (i) Executive pays for
such health insurance on an after-tax basis; (ii) the Company determines that
providing such health insurance benefits for Executive during such period would
not result in any fines, penalties or other adverse consequences for the
Company, its insurance programs, or other employees; (iii) providing such health
insurance benefits for Executive is not prohibited under any of the Company’s
plans or programs; and (iv) Executive is not eligible to receive health
insurance benefits from another employer.

 

9.             Definitions.

 

(a)           “Cause” for the purpose of this Agreement exists when the Board
determines that any of the following has occurred: (i) Executive’s willful and
continued failure substantially to perform the duties of his position (other
than as a result of a

 

6

--------------------------------------------------------------------------------


 

termination by Executive for Good Reason); (ii) any willful act or omission by
Executive constituting dishonesty, fraud, or other malfeasance;
(iii) Executive’s conviction of (or plea of nolo contendere to) a felony or a
misdemeanor involving theft, embezzlement, dishonesty, or moral turpitude under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company or any of its subsidiaries conducts business; or
(iv) Executive’s material breach of this Agreement.  For purposes of this
definition, no act or failure to act will be deemed “willful” unless effected by
Executive not in good faith and without a reasonable belief that such action or
failure to act was in or not opposed to the best interests of the Company. No
termination for Cause will be effective unless made by a majority of the Board,
at a meeting of the Board, held for such purpose, where Executive and his
counsel have an opportunity, on at least 5 days advance written notice, to be
heard before the Board.

 

(b)           “Change in Control” has the meaning set forth in the Company’s
2009 Long-Term Incentive Plan (which is attached as Exhibit 10.6 to the
Company’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on January 6, 2010). Notwithstanding the foregoing, to the extent
that the term “Change in Control” is being used to trigger the timing of a
distribution of deferred compensation subject to the provisions of Code
Section 409A (as opposed to triggering the vesting of benefits or the amount of
severance benefits payable), no Change in Control will be deemed to have
occurred for purpose of triggering the distribution of such deferred
compensation if it is not a “change in control event” within the meaning of Code
Section 409A and the applicable treasury regulations thereunder.

 

(c)           “Disability” means Executive’s inability, as a result of physical
or mental incapacity, to perform the duties of his position for a period of 6
consecutive months or for an aggregate of 6 months in any 12 consecutive month
period. Any question as to the existence of the Disability of Executive as to
which Executive and the Company cannot agree will be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each will appoint such a physician and those two physicians will
select a third who will make such determination in writing. The determination of
Disability made in writing to the Company and Executive will be final and
conclusive for all purposes of the Agreement.

 

(d)           “Good Reason” means: (i) any diminution in Executive’s title,
position, duties or responsibilities; re-assignment of Executive’s direct
reporting relationship to anyone other than the Board; or the assignment to
Executive of duties that are inconsistent, in a material respect, with the scope
of duties and responsibilities associated with Executive’s position as specified
in Section 2; (ii) a material reduction in target Bonus opportunity; (iii) a
relocation of Executive’s principal workplace by a distance that exceeds 50
miles; or (iv) other material breach of this Agreement by the Company.

 

10.          Section 280G.

 

(a)           If any payment or benefit received or to be received by Executive
in connection with or contingent on a change in ownership or control of the
Company, within the meaning of Section 280G of the Internal Revenue Code (the
“Code”) (or any successor provision thereto), whether or not in connection with
Executive’s termination of employment, and whether or not pursuant to this
Agreement (such payments or

 

7

--------------------------------------------------------------------------------


 

benefits being referred to as the “Total Payments”) will be subject to an excise
tax as provided for in Section 4999 of the Code (the “Excise Tax”), then
Executive will be entitled to receive either (i) the full amount of the Total
Payments, or (ii) a portion of the Total Payments having a value equal to one
dollar less than three (3) times Executive’s “base amount” (as such term is
defined in Section 280G(b)(3)(A) of the Code), whichever of clauses (i) and
(ii), after taking into account applicable federal, state, and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest portion of the Total Payments. For purposes of
determining the after-tax amounts in (i) and (ii) above, Executive will be
deemed to pay federal, state and local income tax at the highest marginal rates,
net of the maximum reduction in federal income taxes which could be obtained
from deduction of such state and local taxes. If there is a reduction of the
Total Payments pursuant to the foregoing, then, unless the parties agree
otherwise, such reduction will occur in the following order: (A) any cash
severance payable by reference to Executive’s Base Salary or Bonus; (B) any
other cash amount payable to Executive; (C) any benefit valued as a “parachute
payment;” and (D) acceleration of vesting of any equity awards.

 

(b)           For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments will be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the accounting firm
acting as the “Auditor”, as defined below, such payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(1) of the Code will be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount allocable to such reasonable compensation, or are otherwise not
subject to the Excise Tax, and (iii) the value of any noncash benefits or any
deferred payment or benefit will be determined by the Auditor in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code.

 

(c)           All determinations under this Section 10 must be made by a
nationally recognized accounting firm, which must not be the auditor of the
acquiror in the transaction constituting a change in ownership or control of the
Company (within the meaning of Section 280G of the Code), selected by the
Company (the “Auditor”), and the Company will pay all costs and expenses of the
Auditor. The Company will cooperate in good faith in making such determinations
and in providing the necessary information for this purpose.

 

11.          Indemnification. The Company will indemnify Executive (and his
legal representative or other successors) to the fullest extent permitted
(including a payment of expenses in advance of final disposition of a
proceeding) by applicable law, as in effect at the time of the subject act or
omission, or by the Certificate of Incorporation and By-Laws of the Company, as
in effect at such time or on the Commencement Date, or by the terms of any
indemnification agreement between the Company and Executive, substantially in
the form of the Indemnification Agreement which is attached as Exhibit 10.6 to
the Company’s Current Report on Form 8-K filed with the Securities and Exchange
Commission on January 6, 2010, whichever affords or afforded greatest protection
to Executive, and Executive will be entitled to the protection of any insurance
policies the Company may elect to maintain generally for the benefit

 

8

--------------------------------------------------------------------------------


 

of its directors and officers (and to the extent the Company maintains such an
insurance policy or policies, Executive will be covered by such policy or
policies, in accordance with its or their terms to the maximum extent of the
coverage available for any Company officer or director), against all costs,
charges and expenses whatsoever incurred or sustained by him or his legal
representatives (including but not limited to any judgment entered by a court of
law) at the time such costs, charges and expenses are incurred or sustained, in
connection with any action, suit or proceeding to which Executive (or his legal
representatives or other successors) may be made a party by reason of his having
accepted employment with the Company or by reason of his being or having been a
director, officer or employee of the Company, or any subsidiary of the Company,
or his serving or having served any other enterprise as a director, officer or
employee at the request of the Company. Executive’s rights under this Section 11
will continue without time limit for so long as he may be subject to any such
liability, whether or not the Employment Term may have ended.

 

12.          Non-Competition. Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the following provisions of this Section 12:

 

(a)           During the Employment Term: (i) Executive will not directly or
indirectly engage in any business that is in competition with any line of
business then conducted by the Company or its Affiliates (including by
performing or soliciting the performance of services for any Person that is a
customer or client of the Company or any of its Affiliates) whether such
engagement is as an officer, director, proprietor, employee, partner, investor
(other than as a passive investor of less than 2% of the outstanding equity of
any entity), consultant, advisor, agent, sales representative or other
participant; (ii) Executive will not directly or indirectly induce any employee
of the Company or any of its Affiliates to engage in any activity in which
Executive is prohibited to engage by this Section 12, or to terminate his or her
employment with the Company or any of its Affiliates, and will not directly or
indirectly employ or offer employment to any Person who was employed by the
Company or any of its Affiliates or was an independent contractor of the Company
or any of its Affiliates, unless such Person has ceased to be employed by or
contracted by the Company or any of its Affiliates for a period of at least 12
months; and (iii) Executive will not directly or indirectly solicit customers or
suppliers of the Company or its Affiliates or induce any such Person to reduce
or terminate its relationship with the Company; provided, however, that upon
Executive’s written request, the Board, at its sole option and election, may
waive the restrictions set forth in this Section 12(a).

 

(b)           For a period of 18 months following the Date of Termination:
(i) Executive will not directly or indirectly engage in any local directional
advertising or marketing (whether in print, electronic, wireless or other
format) business or provide pre-press publishing or utilize digital and intranet
technologies to repurpose print directory information for electronic, wireless
or related distribution, in each case which is in competition with the business
then conducted by the Company or its Affiliates, whether such engagement is as
an officer, proprietor, employee, partner, investor (other than as a holder of
less than 2% of the outstanding equity of any public entity), consultant,
advisor, agent, sales representative or other participant, in any location in
which the Company or any of its Affiliates then conducts any such competing line
of business; (ii) Executive will not directly or indirectly induce any employee
or independent contractor of the Company or any of its Affiliates to engage in
any activity in which Executive is prohibited to engage by this Section 12, or
to terminate his or her

 

9

--------------------------------------------------------------------------------


 

employment with the Company or any of its subsidiaries; provided, that, any
general solicitations of employment made directly or indirectly by Executive
which are not specifically directed at employees or independent contractors of
the Company will not be, nor will it be deemed to be, a violation of this
Section 12; and (iii) Executive will not directly or indirectly induce customers
or suppliers of the Company or its Affiliates to reduce or terminate its
relationship with the Company; provided, however, that upon Executive’s written
request, the Board, at its sole option and election, may waive the restrictions
set forth in this Section 12(b).

 

(c)           For purposes of this Agreement, “directional advertising or
marketing” means advertising or marketing primarily (1) designed for purposes of
directing consumers who are seeking a product or service to providers of that
product or service in order to satisfy such consumer’s previously recognized
need or desire for such product or service and (2) generally delivered by
non-intrusive means; and will be distinguished from “creative advertising or
marketing,” which is primarily (I) designed to stimulate (as opposed to direct)
demand for products or services in consumers who did not previously recognize
such need or desire for such products or services and (II) generally delivered
by intrusive means.

 

(d)           The term “Person” will be interpreted broadly to include any
corporation, company, “group” (within the meaning of Section 13(d)(3) of the
Exchange Act), partnership, limited liability company, other entity or
individual.

 

(e)           The term “Affiliate” means, with respect to any Person, any other
Person, directly or indirectly, controlling, controlled by, or under common
control with, such Person.  For purposes of this definition, the term “control”
(including the correlative terms “controlling”, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

(f)            It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 12 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement will not be rendered void but will be deemed amended to apply
as to such maximum time and territory and to such maximum extent as such court
may judicially determine or indicate to be enforceable. Alternatively, if any
court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding will not affect the enforceability of any of the
other restrictions contained in this Agreement.

 

13.          Confidential Information; Nonsolicitation; Non-disparagement.  The
Company agrees to provide and Executive recognizes that his employment with the
Company will involve access to information of substantial value to the Company
that is current and not generally known in the business and that gives the
Company an advantage over its competitors who do not know or use it, including
but not limited to, techniques, designs, drawings, processes, inventions,
developments, equipment, prototypes, sales and customer information, and
business and financial information relating to the business, products, services,
practices, and techniques of the Company, (the “Confidential Information”). 
Executive will at all times regard

 

10

--------------------------------------------------------------------------------


 

and preserve as confidential such Confidential Information obtained by Executive
from whatever source and will not, either during his employment with the Company
or thereafter, publish or disclose any part of such Confidential Information in
any manner at any time, nor use the Confidential Information except on behalf of
the Company, without the prior written consent of the Company.  Notwithstanding
the foregoing, “Confidential Information” will not apply to information that
(a) was known to the public prior to its disclosure to Executive; (b) becomes
generally known to the public subsequent to disclosure to Executive through no
wrongful act of Executive or any of Executive’s representatives; or
(c) Executive is required to disclose by applicable law, regulation, or legal
process (provided that Executive will provide the Company with prior notice of
the contemplated disclosure and reasonably cooperate with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).  Executive also agrees to turn over all copies of Confidential
Information in his control to the Company upon request or upon termination of
his employment with the Company.  Executive agrees that, while he is employed by
the Company and thereafter, he will not, or encourage or induce others to,
disparage the Company or any of its past and present officers, directors,
employees, stockholders, products, or services. As a condition of this
Agreement, Executive will sign and return a copy of any and all of the Company’s
standard agreements, forms and other documents typically completed and signed by
newly hired employees.

 

14.          Material Inducement; Specific Performance; Other Remedies.
Executive acknowledges and agrees that the covenants entered into by Executive
in Sections 12 and Section 13 are essential elements of the parties’ agreement
as expressed in this Agreement, are a material inducement for the Company to
enter into this Agreement. The parties acknowledge and agree that the other
party’s remedies at law for a breach or threatened breach of any of the
provisions of Section 12 or Section 13 would be inadequate and, in recognition
of this fact, the parties agree that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the other party, without
posting any bond or showing irreparable harm, will be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. In the event of a violation by Executive of Section 12 or
Section 13 (as determined by the Board in its good faith discretion), any
severance being paid to Executive pursuant to this Agreement or otherwise will
immediately cease. If it is determined that Executive has not violated
Section 12 and Section 13, any ceased payments will be immediately paid to
Executive, plus interest equal to LIBOR plus 2% per annum.  Executive
understands that the provisions of Section 12 and Section 13 may limit his
ability to earn a livelihood in a business similar to the business of the
Company, but nevertheless agrees and hereby acknowledges that the consideration
referenced in this Agreement is sufficient to justify the restrictions contained
in such provisions.  In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that he will not assert in any
forum of any nature or description that, and it should not be considered that,
such provisions prevent him from earning a living or otherwise are void or held
unenforceable.

 

15.          Legal Fees. Upon presentation of appropriate documentation, the
Company will pay or reimburse Executive for Executive’s reasonable counsel fees
incurred (a) in connection with the negotiation and documentation of this
Agreement, up to a maximum of $20,000, and (b) in connection with any proceeding
instituted by Executive to enforce the Company’s obligations under this
Agreement; provided that in the case of clause (b), such Company obligation will
not apply if Executive’s claim is found to be frivolous or is brought or pursued
by Executive in bad faith. This Section 15 is not intended to, nor will it be
deemed to, limit Executive’s right to legal fees in connection with Section 11
of this Agreement or as otherwise provided under applicable law.

 

11

--------------------------------------------------------------------------------


 

16.           Section 409A Savings Clause.

 

(a)           Parties’ Intent. The intent of the parties is that payments and
benefits under this Agreement comply with Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
will be interpreted to be in compliance therewith. To the extent any of the
payments or benefits required under this Agreement are, or in the opinion of
counsel to the Company or Executive, could be interpreted in the future to
create, a nonqualified deferred compensation plan that does not meet the
requirements of Code Section 409A(a)(2), (3) and (4), the Company and Executive
hereby agree to execute any and all amendments to this Agreement or otherwise
reform this Agreement as deemed necessary by either of such counsel and
reasonably acceptable to the other, and prepared by counsel to the Company, to
either cause such payments or benefits not to be a nonqualified deferred
compensation plan or to meet the requirement of Code Section 409A. In amending
or reforming this Agreement for Code Section 409A purposes, the parties
maintain, to the maximum extent practicable, the original intent and economic
benefit of this Agreement without subjecting Executive to additional tax or
interest; provided further, however, the Company will not be obligated to pay
any additional material amount to Executive as a result of such amendment.

 

(b)           Delayed Distribution to Key Employees. If the Company determines
in accordance with Code Sections 409A and 416(i), that Executive is a “Specified
Employee” (within the meaning of Code Section 409A) of the Company on the date
his employment with the Company terminates and, the parties agree that a delay
in severance pay and benefits provided under this Agreement is necessary for
compliance with Code Section 409A(a)(2)(B)(i), then any severance payments and
any continuation of benefits or reimbursement of benefit costs provided under
this Agreement, and not otherwise exempt from Code Section 409A (for example,
pursuant to the “short-term deferral” or “separation pay” exemptions”), will be
delayed until the earlier of (i) the first day of the seventh (7th) calendar
month commencing after Executive’s termination of employment, or
(ii) Executive’s death, consistent with and to the extent necessary to meet the
requirements of Code Section 409A (the “409A Delay Period”). In such event, any
such severance payments and the cost of any such continuation of benefits
provided under this Agreement that would otherwise be due and payable to
Executive during the 409A Delay Period will be paid to Executive in a lump sum
cash amount at the end of the 409A Delay Period.

 

(c)           Separation from Service. A termination of employment will not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits following or upon a
termination of employment (to the extent such payments or benefits are subject
to Code Section 409A) unless such termination also constitutes a “Separation
from Service” within the meaning of Code Section 409A and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms mean Separation from
Service.

 

(d)           Separate Payments. Each payment required under this Agreement will
be considered a separate payment for purposes of determining the applicability
of or exemption from Section 409A. Whenever a payment under this Agreement
specifies a

 

12

--------------------------------------------------------------------------------


 

payment period with reference to a number of days, the actual date of payment
within the specified period will be within the sole discretion of the Company.

 

(e)           Reimbursements. To the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Code Section 409A, (i) all expenses or other reimbursements
hereunder will be made no later than the time frame set forth in this Agreement,
but in any event, on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive, (ii) any right
to reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year will in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(f)            Offsets. Notwithstanding any other provision of this Agreement to
the contrary, in no event must any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

 

17.           Clawback of Incentive-Based Compensation. Notwithstanding any
other provision in this Agreement to the contrary, any “incentive-based
compensation” within the meaning of Section 10D of the Exchange Act will be
subject to claw-back by the Company in the manner required by
Section 10D(b)(2) of the Exchange Act, as determined by the applicable rules and
regulations promulgated thereunder from time to time by the U.S. Securities and
Exchange Commission.

 

18.           Miscellaneous.

 

(a)           This Agreement will be binding upon and inure to the benefit of
Executive and Executive’s heirs, executors, personal representatives, assigns,
administrators, and legal representatives.  Because of the unique and personal
nature of Executive’s duties under this Agreement, neither this Agreement nor
any obligations under this Agreement may be delegated by Executive.  This
Agreement will be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives.

 

(b)           All notices or demands of any kind required or permitted to be
given by the Company or Executive under this Agreement must be given in writing
and must be personally delivered (and receipted for) or mailed by certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

SuperMedia Inc.

P.O. Box 619810

2200 West Airfield Drive

DFW Airport, Texas 75261-9810

Attn:  Chairman of the Board of Directors

 

With a copy to:

 

SuperMedia Inc.

 

13

--------------------------------------------------------------------------------


 

P.O. Box 619810

2200 West Airfield Drive

DFW Airport, Texas 75261-9810

Attn:  General Counsel

 

If to Executive:

 

200 North Ocean Blvd

Delray Beach, Florida 33483

 

Any such written notice will be deemed received when personally delivered or
three days after its deposit in the United States mail as specified above. 
Either party may change its address for notices by giving notice to the other
party in the manner specified in this Section 5(b).

 

(c)           This Agreement will be construed and interpreted in accordance
with the substantive laws of the State of Texas without regard to
conflict-of-law principles or any other principle that could result in the
application of the laws of any other jurisdiction.

 

(d)           This Agreement contains the complete, final, and exclusive
agreement of the parties relating to the subject matter of this Agreement, and
supersedes all prior written, and prior and contemporaneous oral, agreements or
arrangements between the parties.

 

(e)           This Agreement cannot be amended or modified except by a written
agreement signed by Executive and the Company.

 

(f)            No term, covenant, or condition of this Agreement or any breach
thereof will be deemed waived, except with the written consent of the party
against whom the wavier in claimed, and any waiver or any such term, covenant,
condition, or breach will not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition, or breach.

 

(g)           The finding by a court of competent jurisdiction of the
unenforceablity, invalidity, or illegality of any provision of this Agreement
will not render any other provision of this Agreement unenforceable, invalid, or
illegal.  It is the express intent of the parties to modify and replace any
invalid or unenforceable term or provision with a valid and enforceable term or
provision that most accurately represents the parties’ intention with respect to
the invalid or unenforceable term or provision.

 

(h)           Executive represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that his execution
and performance of this Agreement will not violate or breach any other
agreements between Executive and any other Person or entity or impose any
restriction on the ability of Executive to perform his obligations and duties
under this Agreement or carry out the business of the Company.

 

(i)            The section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties and will
not in any way affect the meaning or interpretation of this Agreement. 
References in this Agreement to Sections and Exhibits are to the Sections and
Exhibits of this Agreement unless the

 

14

--------------------------------------------------------------------------------


 

context requires otherwise.  The word “include” and its derivatives means to
include without limitation.

 

(j)            This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, all of which together will constitute
one and the same instrument.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date fist
above written.

 

Dated: December     , 2010

 

THE COMPANY:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Cody Wilbanks

 

 

Its:

Executive Vice President—
General Counsel and Secretary

 

 

 

 

 

 

 

 

EXECUTIVE:

Dated: December     , 2010

 

 

 

 

 

 

 

 

 

 

 

 

 

Peter J. McDonald

 

[Signature page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SUPERMEDIA INC.
EMPLOYEE STOCK OPTION AGREEMENT

 

Peter McDonald
Grantee

 

Date of Grant:

 

December 9, 2010

Total Number of Shares Relating to the Option Granted:

 

150,000

Exercise Price per Share

 

$7.25

Expiration Date:

 

December 9, 2013

General Vesting Schedule:

 

3 years, with vesting in installments of 1/3 on the anniversary date of the Date
of Grant in each of the years.

 

GRANT OF OPTION

 

1.                                      GRANT OF OPTION.  The Compensation
Committee of the Board of Directors (the “Board”) of SuperMedia Inc., a Delaware
corporation (the “Company”), pursuant to the SuperMedia Inc. 2009 Long-Term
Incentive Plan (the “Plan”), hereby grants to you, the above-named Grantee,
effective as of the Date of Grant set forth above, a Nonqualified Stock Option
to purchase the total number of shares set forth above of the Company’s Stock,
at the exercise price set forth above for each share subject to this Option,
subject to adjustment as provided in the Plan.  The Option is exercisable in
installments in accordance with the Vesting Schedule set forth above with the
exercise price payable at the time of exercise.  To the extent not exercised,
installments shall be cumulative and may be exercised in whole or in part until
the Option terminates.  The Option may not be exercised after the Expiration
Date, or the applicable date following your termination of employment specified
in this Stock Option Agreement (this “Agreement”).

 

2.                                      TERMINATION OF EMPLOYMENT/CHANGE IN
CONTROL.  The following provisions will apply in the event your employment with
the Company and all Affiliates of the Company (collectively, the “Company
Group”) terminates or a Change in Control occurs before the Expiration Date set
forth in the Agreement:

 

2.1            Termination Generally.  If your employment with the Company Group
terminates before the Expiration Date for any reason other than one of the
reasons described in Sections 2.2 through 2.4 below, all of your rights in the
Option shall terminate and become null and void on the earlier of the Expiration
Date or three months after the date your employment with the Company Group
terminates.  Except as specified in Sections 2.2 through 2.4 below, in the event
your employment with the Company Group terminates for any reason, the Option
shall not continue to vest after such termination of employment.

 

 

--------------------------------------------------------------------------------


 

2.2          Change in Control.

 

(i)              Termination Without Cause or for Good Reason in Connection With
a Change in Control Before the Expiration Date.  If (a) the Company Group
terminates your employment without Cause within 3 months prior to a Change in
Control or two years following a Change in Control or (b) you terminate your
employment with the Company Group for Good Reason within 3 months prior to a
Change in Control or two years following a Change in Control, then the Option
shall become fully exercisable on the date of the termination of your employment
relationship.

 

(ii)             Cause.  For purposes of this Agreement, the term “Cause” means
when the Board determines that any of the following has occurred: (a) willful
and continued failure substantially to perform the duties of your position
(other than as a result of a termination for Good Reason); (b) any willful act
or omission constituting dishonesty, fraud, or other malfeasance; (c) conviction
of (or plea of nolo contendere to) a felony or a misdemeanor involving theft,
embezzlement, dishonesty, or moral turpitude under the laws of the United States
or any state thereof or any other jurisdiction in which the Company or any of
its subsidiaries conducts business; or (d) material breach of your Employment
Agreement with the Company.  For purposes of this definition, no act or failure
to act will be deemed “willful” unless effected not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the best interests of the Company. No termination for Cause will be effective
unless made by a majority of the Board, at a meeting of the Board, held for such
purpose, where you and your counsel have an opportunity, on at least 5 days
advance written notice, to be heard before the Board.

 

(iii)            Good Reason.  For purposes of this Agreement, the term “Good
Reason” means (a) any diminution in your title, position, duties or
responsibilities; re-assignment of your direct reporting relationship to anyone
other than the Board; or the assignment to you of duties that are inconsistent,
in a material respect, with the scope of duties and responsibilities associated
with your position as specified in Section 2 of your Employment Agreement with
the Company; or (b) a material reduction in your base salary or target bonus
opportunity; or (c) a relocation of your principal workplace by a distance that
exceeds 50 miles; or (d) other material breach of your Employment Agreement by
the Company.

 

2.3          Termination without Cause or for Good Reason Unrelated to a Change
in Control.  If the Company Group terminates your employment without Cause or
you terminate your employment with the Company Group for Good Reason, other than
a termination in connection with a Change in Control, then  the portion of your
unvested Option that would have become vested on the anniversary of the Date of
Grant next following the date of termination had you remained employed by the
Company Group shall immediately vest.

 

2.4          Death or Disability.  If your employment with the Company Group
terminates due to your death or Disability, then the portion of your unvested
Option that would have become vested on the anniversary of the Date of Grant
next following the date of termination had you remained employed by the Company
Group shall immediately vest.  After your death or termination due to your
Disability, you, your executors, administrators or any person or persons to whom
your Option may be transferred by will or by the laws of descent and
distribution, shall have the right at any time prior to the termination of the
Option to exercise the Option.

 

3.                                      CASHLESS EXERCISE.  Cashless exercise,
in accordance with the terms of the Plan, shall be available to you for the
shares subject to the Option.

 

2

--------------------------------------------------------------------------------


 

4.                                      TAX WITHHOLDING.  To the extent that the
receipt of the Option or the Agreement, the vesting of the Option or the
exercise of the Option results in income to you for federal, state or local
income, employment or other tax purposes with respect to which the Company Group
has a withholding obligation, you shall deliver to the Company at the time of
such receipt, vesting or exercise, as the case may be, such amount of money as
the Company Group may require to meet its obligation under applicable tax laws
or regulations, and, if you fail to do so, the Company Group is authorized to
withhold from the shares subject to the Option or from any cash or stock
remuneration then or thereafter payable to you any tax required to be withheld
by reason of such taxable income, sufficient to satisfy the withholding
obligation based on the last per share sales price of the common stock of the
Company for the trading day immediately preceding the date that the withholding
obligation arises, as reported in the NASDAQ Composite Transactions.

 

5.                                      NONTRANSFERABILITY.  Except as specified
in this Agreement, the Option and the Agreement are not transferable or
assignable by you other than by will or the laws of descent and distribution,
and shall be exercisable during your lifetime only by you.  You may transfer
this Option to (a) a member or members of your immediate family, (b) a revocable
living trust established by you or you and your spouse, (c) a trust under which
your immediate family members are the only beneficiaries and (d) a partnership
of which your immediate family members are the only partners.  For this purpose,
“immediate family” means your spouse, children, stepchildren, grandchildren,
parents, grandparents, siblings (including half brothers and sisters), and
individuals who are family members by adoption.  Notwithstanding any other
provision of this Agreement, such a transferee of the Option granted under this
Agreement may exercise the Option during your lifetime.

 

The assigned portion may only be exercised by the person who acquires a
proprietary interest in the Option pursuant to the assignment by you. The terms
applicable to the assigned portion shall be the same as those in effect for the
Option immediately prior to such assignment and shall be set forth in such
documents to be executed by the assignee as the Company may deem appropriate. 
You may also designate one or more persons as the beneficiary or beneficiaries
of your outstanding Options under the Plan, and those Options shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon your death while holding those Options. Such
beneficiary or beneficiaries shall take the transferred Options subject to all
the terms and conditions of the Agreement, including (if applicable and without
limitation) the limited time period during which the Option may be exercised
following your death. Except for the limited transferability provided by the
foregoing, an outstanding Option under the Plan shall not be assignable or
transferable and shall be exercisable only by you during your lifetime.

 

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement, your transfer of the Option granted under this
Agreement or, if applicable, the transferee’s exercise of the Option.  It is
your sole responsibility to seek advice from your own tax advisors concerning
those tax consequences.  You are entitled to rely upon only the tax advice of
your own tax advisors.

 

6.                                      CAPITAL ADJUSTMENTS AND
REORGANIZATIONS.  The existence of the Option shall not affect in any way the
right or power of the Company or any company the stock of which is issued
pursuant to the Agreement to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding.

 

7.                                      EMPLOYMENT RELATIONSHIP.  For purposes
of the Agreement, you shall be considered to be in the employment of the Company
Group as long as you have an employment relationship with the

 

3

--------------------------------------------------------------------------------


 

Company Group.  The Committee shall determine any questions as to whether and
when there has been a termination of such employment relationship, and the cause
of such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

 

8.                                      NO RIGHTS AS A STOCKHOLDER.  You shall
not have any rights as a stockholder of the Company with respect to any shares
covered by the Option until the date of the issuance of such shares following
exercise of the Option pursuant to the Agreement and payment for the shares.

 

9.                                      NOT AN EMPLOYMENT AGREEMENT.  The
Agreement is not an employment agreement, and no provision of the Agreement
shall be construed or interpreted to create an employment relationship between
Grantee and the Company or any of its Affiliates or guarantee the right to
remain employed by the Company or any of its Affiliates for any specified term.

 

10.                               SECURITIES ACT LEGEND.  If you are an officer
or affiliate of the Company under the Securities Act of 1933, you consent to the
placing on any certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with such Act and
all applicable rules thereunder.

 

11.                               REGISTRATION.  The Shares that may be issued
under the Plan are registered with the Securities and Exchange Commission under
a Registration Statement on Form S-8.

 

12.                               SALE OF SECURITIES.  The Shares that may be
issued under this Agreement may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws.  You also agree that (a) the Company may refuse to cause the
transfer of the Shares to be registered on the stock register of the Company if
such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable federal or state securities law
and (b) the Company may give related instructions to the transfer agent, if any,
to stop registration of the transfer of the Shares.

 

13.                               LIMIT OF LIABILITY.  Under no circumstances
will the Company Group be liable for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan.

 

14.                               MISCELLANEOUS.  The Agreement and the Option
are awarded pursuant to and is subject to all of the provisions of the Plan,
which are incorporated by reference herein, including all amendments to the
Plan, if any.  In the event of a conflict between this Agreement and the Plan
provisions, the Plan provisions will control.  Capitalized terms that are not
defined herein or in the Agreement shall have the meanings ascribed to such
terms in the Plan.

 

By your acceptance of the Option, you agree that the Option is granted under,
governed by and subject to the terms of the Plan and this Agreement.

 

 

SUPERMEDIA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Exhibit B

 

SUPERMEDIA INC.

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

Peter McDonald
Grantee

 

Date of Award:

 

December 9, 2010

Number of Shares:

 

150,000

General Vesting Schedule/Restricted Period:

 

3 years, with vesting in installments of 1/3 on the anniversary date of the Date
of Award in each of the years.

 

AWARD OF RESTRICTED STOCK

 

1.                                      GRANT OF RESTRICTED STOCK AWARD.  The
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of SuperMedia Inc., a Delaware corporation (the “Company”), pursuant to the
SuperMedia Inc. 2009 Long-Term Incentive Plan (the “Plan”), hereby awards to
you, the above-named Grantee, effective as of the Date of Award set forth above
(the “Date of Award”), that number of shares (the “Shares”) of the Company’s
Stock, set forth above as Restricted Stock on the following terms and
conditions:

 

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name.  For purposes of this Agreement,
the term “Restricted Period” means the period designated by the Committee during
which the Shares may not be sold, assigned, transferred, pledged, or otherwise
encumbered.

 

The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company (the “Forfeiture Restrictions”).  The Restricted
Period and all Forfeiture Restrictions on the Restricted Stock covered hereby
shall lapse as to those shares when the shares become vested and you meet all
other terms and conditions of this Agreement.

 

2.                                      TERMINATION OF EMPLOYMENT/CHANGE IN
CONTROL.  The following provisions will apply in the event your employment with
the Company and all Affiliates (collectively, the “Company Group”) terminates,
or a Change in Control occurs:

 

2.1                                 Termination Generally.  Except as specified
in Sections 2.2 through 2.4 below, if your employment with the Company Group
terminates before December 31, 2013 for any reason other than one of the reasons
described in Sections 2.2 through 2.4 below, the Forfeiture Restrictions then
applicable to the Shares of Restricted Stock shall not lapse and the number of
Shares of Restricted Stock then subject to the Forfeiture Restrictions shall be
forfeited to the Company on the date your employment terminates.

 

2.2                                 Change in Control.

 

(i)                                     Termination Without Cause or for Good
Reason in Connection With a Change in Control .  If (a) the Company Group
terminates your employment without Cause within 3 months prior to a Change in
Control or two years following a Change in Control or (b) you terminate your
employment with the Company Group for Good Reason within 3 months prior to

 

--------------------------------------------------------------------------------


 

a Change in Control or two years following a Change in Control, then all
remaining Forfeiture Restrictions shall immediately lapse on the date of the
termination of your employment relationship.

 

(ii)                                  Cause.  For purposes of this Agreement,
the term “Cause” means when the Board determines that any of the following has
occurred: (a) willful and continued failure substantially to perform the duties
of your position (other than as a result of a termination for Good Reason);
(b) any willful act or omission constituting dishonesty, fraud, or other
malfeasance; (c) conviction of (or plea of nolo contendere to) a felony or a
misdemeanor involving theft, embezzlement, dishonesty, or moral turpitude under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company or any of its subsidiaries conducts business; or (d) material
breach of your Employment Agreement with the Company.  For purposes of this
definition, no act or failure to act will be deemed “willful” unless effected
not in good faith and without a reasonable belief that such action or failure to
act was in or not opposed to the best interests of the Company. No termination
for Cause will be effective unless made by a majority of the Board, at a meeting
of the Board, held for such purpose, where you and your counsel have an
opportunity, on at least 5 days advance written notice, to be heard before the
Board.

 

(iii)                               Good Reason.  For purposes of this
Agreement, the term “Good Reason” means (a) any diminution in your title,
position, duties or responsibilities; re-assignment of your direct reporting
relationship to anyone other than the Board; or the assignment to you of duties
that are inconsistent, in a material respect, with the scope of duties and
responsibilities associated with your position as specified in Section 2 of your
Employment Agreement with the Company; or (b) a material reduction in your base
salary or target bonus opportunity; or (c) a relocation of your principal
workplace by a distance that exceeds 50 miles; or (d) other material breach of
your Employment Agreement by the Company.

 

2.3                                 Termination without Cause or for Good Reason
Unrelated to a Change in Control.  If the Company Group terminates your
employment without Cause or you terminate your employment with the Company Group
for Good Reason, other than a termination in connection with a Change in
Control, then the portion of your unvested Shares that would have become vested
on the anniversary of the Date of Award next following the date of termination
had you remained employed by the Company Group shall immediately vest, and all
remaining Forfeiture Restrictions with respect to those vested Shares shall
lapse.

 

2.4                                 Death or Disability.  If your employment
with the Company Group terminates due to your death or Disability, then the
portion of your unvested Shares that would have become vested on the anniversary
of the Date of Award next following the date of termination had you remained
employed by the Company Group shall immediately vest.

 

3.                                      TAX WITHHOLDING.  To the extent that the
receipt of the Shares of Restricted Stock or the lapse of any Forfeiture
Restrictions results in income, wages or other compensation to you for any
income, employment or other tax purposes with respect to which the Company has a
withholding obligation, you shall deliver to the Company at the time of such
receipt or lapse, as the case may be, such amount of money as the Company may
require to meet its obligation under applicable tax laws or regulations, and, if
you fail to do so, the Company is authorized to withhold from the Shares awarded
hereby or from any cash or stock remuneration or other payment then or
thereafter payable to you any tax required to be withheld by reason of such
taxable income, wages or compensation sufficient to satisfy the withholding
obligation based on the last per share sales price of the Common Stock for the
trading day immediately

 

2

--------------------------------------------------------------------------------


 

preceding the date that the withholding obligation arises, as reported in the
NASDAQ Composite Transactions.

 

4.                                      NONTRANSFERABILITY.  Except as specified
in this Agreement, the Shares of Restricted Stock awarded to you under this
Agreement shall not be transferable or assignable by you other than by will or
the laws of descent and distribution to the extent then subject to Forfeiture
Restrictions.  You may transfer the Shares to (a) a member or members of your
immediate family, (b) to a revocable living trust established exclusively for
you or you and your spouse, (c) a trust under which your immediate family
members are the only beneficiaries or (d) a partnership of which your immediate
family members are the only partners.  For this purpose, “immediate family”
means your spouse, children, stepchildren, grandchildren, parents, grandparents,
siblings (including half brothers and sisters), and individuals who are family
members by adoption.

 

The terms applicable to the assigned Shares shall be the same as those in effect
for the Shares immediately prior to such assignment and shall be set forth in
such documents to be executed by the assignee as the Committee may deem
appropriate.  You may also designate one or more persons as the beneficiary or
beneficiaries of your Shares of Restricted Stock under the Plan, and those
Shares shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon your death while holding those Shares.
Such beneficiary or beneficiaries shall take the transferred Shares of
Restricted Stock subject to all the terms and conditions of the Agreement.
Except for the limited transferability provided by the foregoing, outstanding
Shares of Restricted Stock under the Plan shall not be assignable or
transferable to the extent then subject to Forfeiture Restrictions.

 

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in the Agreement or your transfer of the Shares of Restricted Stock. 
It is your sole responsibility to seek advice from your own tax advisors
concerning those tax consequences.  You are entitled to rely upon only the tax
advice of your own tax advisors.

 

5.                                      SALE OF SECURITIES.  Shares awarded
hereby that are no longer subject to Forfeiture Restrictions may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws.  You also agree that (a) the
Company may refuse to cause the transfer of the Shares to be registered on the
stock register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.  .

 

6.                                      CAPITAL ADJUSTMENTS AND
REORGANIZATIONS.  The existence of the Shares of Restricted Stock shall not
affect in any way the right or power of the Company or any company the stock of
which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

7.                                      RIGHTS REGARDING DISTRIBUTIONS MADE BY
THE COMPANY DURING THE RESTRICTED PERIOD.  During the Restricted Period, (a) any
securities of the Company distributed by the Company in respect of the Shares of
Restricted Stock will be evidenced by entries in the appropriate securities
register of the Company reflecting that such securities of the Company, if any,
have been issued in your name (the “Retained Company Securities”) and (b) any
securities of any company other than the Company or any other property (other
than regular cash dividends) distributed

 

3

--------------------------------------------------------------------------------


 

by the Company in respect of the Shares of Restricted Stock will be evidenced in
your name by such certificates or in such other manner as the Company determines
(the “Retained Other Securities and Property”) and may bear a restrictive legend
to the effect that ownership of such Retained Other Securities and Property and
the enjoyment of all rights appurtenant thereto, are subject to the
restrictions, terms, and conditions provided in the Plan and this Agreement. 
The Retained Company Securities and the Retained Other Securities and Property
(collectively, the “Retained Distributions”) shall be subject to the same
restrictions, terms and conditions as are applicable to the Shares of Restricted
Stock.

 

8.                                      RIGHTS WITH RESPECT TO SHARES OF
RESTRICTED STOCK AND RETAINED DISTRIBUTIONS DURING RESTRICTED PERIOD.  You shall
have the right to vote the Shares of Restricted Stock awarded to you and to
receive and retain all regular cash dividends (which will be paid currently and
in no case later than the end of the calendar year in which the dividends are
paid to the holders of the Common Stock or, if later, the 15th day of the third
month following the date the dividends are paid to the holders of the Common
Stock), and to exercise all other rights, powers and privileges of a holder of
the Common Stock, with respect to such Shares of Restricted Stock, with the
exception that (a) you shall not be entitled to have custody of such Shares of
Restricted Stock until the Forfeiture Restrictions applicable thereto shall have
lapsed, (b) the Company shall retain custody of all Retained Distributions made
or declared with respect to the Shares of Restricted Stock until such time, if
ever, as the Forfeiture Restrictions applicable to the Shares of Restricted
Stock with respect to which such Retained Distributions shall have been made,
paid, or declared shall have lapsed, and such Retained Distributions shall not
bear interest or be segregated in separate accounts and (c) you may not sell,
assign, transfer, pledge, exchange, encumber, or dispose of the Shares of
Restricted Stock or any Retained Distributions during the Restricted Period. 
During the Restricted Period, the Company may, in its sole discretion, issue
certificates for some or all of the Shares of Restricted Stock, in which case
all such certificates shall be delivered to the Corporate Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Shares of Restricted
Stock occurs or the Forfeiture Restrictions lapse.  When requested by the
Company, you shall execute such stock powers or other instruments of assignment
as the Company requests relating to transfer to the Company of all or any
portion of such Shares of Restricted Stock and any Retained Distributions that
are forfeited in accordance with the Plan and this Agreement.

 

9.                                      EMPLOYMENT RELATIONSHIP.  For purposes
of this Agreement, you shall be considered to be in the employment of the
Company Group as long as you have an employment relationship with the Company
Group.  The Committee shall determine any questions as to whether and when there
has been a termination of such employment relationship, and the cause of such
termination, under the Plan and the Committee’s determination shall be final and
binding on all persons.

 

10.                               SECTION 83(B) ELECTION.  You shall not
exercise the election permitted under Section 83(b) of the Code with respect to
the Shares of Restricted Stock without the written approval of the Chief
Financial Officer or General Counsel of the Company.

 

11.                               NOT AN EMPLOYMENT AGREEMENT.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between you and
the Company or any Affiliate or guarantee the right to remain employed by the
Company or any Affiliate for any specified term.

 

12.                               SECURITIES ACT LEGEND.  If you are an officer
or affiliate of the Company under the Securities Act of 1933, you consent to the
placing on any certificate for the Shares of an appropriate legend restricting
resale or other transfer of the Shares except in accordance with such Act and
all applicable rules thereunder.

 

4

--------------------------------------------------------------------------------


 

13.                               REGISTRATION.  The Shares that may be issued
under the Plan are registered with the Securities and Exchange Commission under
a Registration Statement on Form S-8.

 

14.                               LIMIT OF LIABILITY.  Under no circumstances
will the Company or any Affiliate be liable for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan.

 

15.                               MISCELLANEOUS.  This Agreement is awarded
pursuant to and is subject to all of the provisions of the Plan, including
amendments to the Plan, if any.  In the event of a conflict between this
Agreement and the Plan provisions, the Plan provisions will control.  The term
“you” and “your” refer to the Grantee named in this Agreement.  Capitalized
terms that are not defined herein shall have the meanings ascribed to such terms
in the Plan.

 

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan and
this Agreement.

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Exhibit C

 

GENERAL RELEASE AGREEMENT

 

THIS GENERAL RELEASE AGREEMENT (this “Release”) is made as of the          day
of                             , by and between Peter J. McDonald (the
“Executive”) and SuperMedia Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Executive’s employment as an executive of the Company has
terminated; and

 

WHEREAS, pursuant to Section 8(h) of the Employment Agreement by and between the
Company and the Executive dated December 9, 2010 (the “Employment Agreement”),
the Company has agreed to pay the Executive certain amounts, subject to the
execution of this Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.             Consideration. The Executive acknowledges that: (i) the payments
set forth in Section 8 of the Employment Agreement constitute full settlement of
all his rights under the Employment Agreement, (ii) he has no entitlement under
any other severance or similar arrangement maintained by the Company, and
(iii) except as otherwise provided specifically in this Release, the Company
does not and will not have any other liability or obligation to the Executive.
The Executive further acknowledges that, in the absence of his execution of this
Release, the benefits and payments specified in Section 8 of the Employment
Agreement would not otherwise be due to him.

 

2.             Release and Covenant Not to Sue.

 

2.1           The Executive, his heirs and representatives release, waive and
forever discharge the Company, its predecessors and successors, assigns,
stockholders, subsidiaries, parents, affiliates, officers, directors, trustees,
current and former employees, agents and attorneys, past and present and in
their respective capacities as such (the Company and each such person or entity
is each referred to as a “Released Person”) from all pending or potential
claims, counts, causes of action and demands of any kind whatsoever or nature
for money or anything else, whether such claims are known or unknown, that arose
prior to the Executive’s signing this Release or that relate in any way to the
Executive’s employment or termination of employment with the Company. This
release includes, but is not limited to, any and all claims of race
discrimination, sexual discrimination, national origin discrimination, religious
discrimination, disability discrimination, age discrimination and unlawful
retaliation and any and all claims under the following: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; Civil Rights Act of
1866,42 U.S.C. § 1981 et seq.; the Family and Medical Leave Act, as amended, 29
U.S.C. § 2601, et seq.; the Americans with Disabilities Act, as amended, 42
U.S.C. § 12101, et seq.; the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act, 29 U.S.C. § 621, et seq.; Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.;
Rehabilitation Act of 1973, 29 U.S.C. § 706, et

 

--------------------------------------------------------------------------------


 

seq.; any state, municipal and other local anti-discrimination statutes; any and
all claims for alleged breach of an express or implied contract; any and all
tort claims including, but not limited to, alleged retaliation for assertion of
workers’ compensation rights; any and all claims under workers’ compensation
law; and any and all claims for attorney’s fees or costs.

 

2.2           The Executive expressly represents that he has not filed a lawsuit
or initiated any other administrative proceeding against a Released Person and
that he has not assigned any claim against a Released Person. The Executive
further promises not to initiate a lawsuit or to bring any other claim against
any Released Person arising out of or in any way related to the Executive’s
employment by the Company or the termination of that employment. This Release
will not prevent the Executive from filing a charge with the Equal Employment
Opportunity Commission (or similar state agency) or participating in any
investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by the Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred. In addition, this release
shall not affect the Executive’s rights under the Older Workers Benefit
Protection Act to have a judicial determination of the validity of this release
and waiver.

 

2.3           The foregoing will not be deemed to release the Company from
(a) claims solely to enforce this Release, (b) claims solely to enforce
Section 8 of the Employment Agreement, (c) claims for indemnification under the
Company’s By-Laws and/or any applicable indemnification agreements, and/or
(d) claims to continue health care coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended or similar state law. The
foregoing will not be deemed to release any person or entity from claims arising
after the date of this Release, whether under this Release, under the Employment
Agreement or otherwise.

 

3.             Restrictive Covenants. The Executive acknowledges that the
confidentiality and restrictive covenant provisions contained in Sections 12, 13
and 14 of the Employment Agreement (the “Restrictive Covenants”) will survive
the termination of Executive’s employment. The Executive affirms that the
Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to those restrictions and that he will abide by those restrictions.

 

4.             Return of Company Property. The Executive represents and warrants
that he has returned all property belonging to the Company, including, but not
limited to, all keys, access cards, office equipment, computers, cellular
telephones, notebooks, documents, records, files, written materials, electronic
information, credit cards bearing the Company’s name, and other Company property
(originals or copies in whatever form) in the Executive’s possession or under
the Executive’s control.

 

5.             Cooperation. The Executive further agrees that, subject to
reimbursement of his reasonable expenses, he will cooperate fully with the
Company and its counsel with respect to any matter (including litigation,
investigations, or governmental proceedings) in which the Executive was in any
way involved during his employment with the Company; provided that such
cooperation shall not unreasonably interfere with Executive’s employment with
another

 

2

--------------------------------------------------------------------------------


 

employer after termination of his employment with the Company. The Executive
shall render such cooperation in a timely manner on reasonable notice from the
Company.

 

6.             Rescission Right. The Executive expressly acknowledges and
recites that (a) he has read and understands the terms of this Release in its
entirety, (b) he has entered into this Release knowingly and voluntarily,
without any duress or coercion; (c) he has been advised orally and is hereby
advised in writing to consult with an attorney with respect to this Release
before signing it; (d) he was provided twenty-one (21) calendar days after
receipt of the Release to consider its terms before signing it; and (e) he is
provided seven (7) calendar days from the date of signing to terminate and
revoke this Release, in which case this Release shall be unenforceable, null and
void. The Executive may revoke this Release during those seven (7) days by
providing written notice of revocation to the Company at the address specified
in Section 18(b) of the Employment Agreement.

 

7.             Miscellaneous.

 

7.1           No Admission of Liability. This Release is not to be construed as
an admission of any violation of any federal, state or local statute, ordinance
or regulation or of any duty owed by the Company to the Executive. There have
been no such violations, and the Company specifically denies any such
violations.

 

7.2           No Reinstatement. The Executive agrees that he will not without
the consent of the Company apply for reinstatement with the Company or seek in
any way to be reinstated, re-employed or hired by the Company in the future.

 

7.3           Successors and Assigns. This Release shall inure to the benefit of
and be binding upon the Company and the Executive and their respective
successors, permitted assigns, executors, administrators and heirs. The
Executive may not make any assignment of this Release or any interest herein, by
operation of law or otherwise. The Company may assign this Release to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

 

7.4           Severability. Whenever possible, each provision of this Release
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

 

7.5           Entire Agreement; Amendments. Except as otherwise provided herein,
this Release contains the entire agreement and understanding of the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the subject matter hereof. This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

 

3

--------------------------------------------------------------------------------


 

7.6           Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of Texas, without regard to the
application of the principles of conflicts of laws.

 

7.7           Counterparts and Facsimiles. This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, in each
case as of the date first above written.

 

 

EXECUTIVE:

 

 

 

 

 

Peter J. McDonald

 

 

 

Date:

 

 

 

 

COMPANY:

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

Date:

 

 

4

--------------------------------------------------------------------------------

 